[J-1-2018]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


LEAGUE OF WOMEN VOTERS OF             : No. 159 MM 2017
PENNSYLVANIA, CARMEN FEBO SAN         :
MIGUEL, JAMES SOLOMON, JOHN           :
GREINER, JOHN CAPOWSKI,               :
GRETCHEN BRANDT, THOMAS               :
RENTSCHLER, MARY ELIZABETH            :
LAWN, LISA ISAACS, DON LANCASTER,     :
JORDI COMAS, ROBERT SMITH,            :
WILLIAM MARX, RICHARD MANTELL,        :
PRISCILLA MCNULTY, THOMAS             :
ULRICH, ROBERT MCKINSTRY, MARK        :
LICHTY, LORRAINE PETROSKY,            :
                                      :
                Petitioners           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
THE COMMONWEALTH OF                   :
PENNSYLVANIA; THE PENNSYLVANIA        :
GENERAL ASSEMBLY; THOMAS W.           :
WOLF, IN HIS CAPACITY AS              :
GOVERNOR OF PENNSYLVANIA;             :
MICHAEL J. STACK III, IN HIS CAPACITY :
AS LIEUTENANT GOVERNOR OF             :
PENNSYLVANIA AND PRESIDENT OF         :
THE PENNSYLVANIA SENATE;              :
MICHAEL C. TURZAI, IN HIS CAPACITY    :
AS SPEAKER OF THE PENNSYLVANIA        :
HOUSE OF REPRESENTATIVES;             :
JOSEPH B. SCARNATI III, IN HIS        :
CAPACITY AS PENNSYLVANIA SENATE :
PRESIDENT PRO TEMPORE; ROBERT         :
TORRES, IN HIS CAPACITY AS ACTING :
SECRETARY OF THE                      :
COMMONWEALTH OF PENNSYLVANIA; :
JONATHAN M. MARKS, IN HIS             :
CAPACITY AS COMMISSIONER OF THE :
BUREAU OF COMMISSIONS,                :
ELECTIONS, AND LEGISLATION OF         :
THE PENNSYLVANIA DEPARTMENT OF                 :
STATE,                                         :
                                               :
                     Respondents               :


                                 DISSENTING OPINION

JUSTICE MUNDY

        I dissent from the Opinion and Order adopting the Remedial Plan created by the

Majority imposing new congressional districts for the 2018 election. In addition to the

reasons set forth in my January 22, 2018 Dissenting Statement, and my February 7,

2018 Dissenting Opinion, which I incorporate herein, I have concerns regarding the

constitutionality of the judicially created congressional districts adopted today. Despite

the Majority’s characterization that this Court “was compelled to decide whether to

perpetuate an unconstitutional districting plan . . . or to rectify the violation of our

Commonwealth’s Constitution immediately,” Majority Opinion and Order at 2, three

members of this Court cautioned restraint in favor of ensuring the preservation of the

legislative process, as set forth in the United States Constitution. U.S. CONST. art I, § 4,

cl. 1. I cannot agree that the Legislature was afforded the time necessary to accomplish

the immense task of redistricting in accordance with the criteria imposed by this

Court. Based on the foregoing, I respectfully dissent.




                               [J-1-2018, 159 MM 2017] - 2